United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 10-1144; 11-265
Issued: February 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2010 appellant filed timely appeals from the December 1 and 9, 2009
merit decisions of the Office of Workers’ Compensation Programs granting her a schedule award
and terminating her medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she has
more than a 12 percent permanent impairment of her left arm and a 2 percent permanent
impairment of her right arm, for which she received a schedule award; and (2) whether the
Office properly terminated appellant’s medical benefits effective May 5, 2009 on the grounds
that she ceased to have residuals of her employment injuries.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R.
§§ 501.2(c) and 501.3.

FACTUAL HISTORY
The Office accepted that on March 26, 2005 appellant, then a 38-year-old letter carrier,
sustained a traumatic injury when she was involved in a motor vehicle accident in the
performance of her duty. It accepted lumbar strain/sprain, cervical strain/sprain, thoracic
strain/sprain, bilateral knee contusion, chest wall contusion, right shoulder and trapezius
sprain/strain, exacerbation of left trapezius strain/sprain, left ankle sprain/strain, jaw strain/sprain
and postconcussion syndrome. Appellant missed time from work as a result of her injuries and
returned to work with limitations.
Appellant sustained a prior work injury on January 5, 2001 which was accepted for
cervical sprain, contusion of the left elbow and forearm and left shoulder surgerical repair. She
sustained a second traumatic injury on November 21, 2002 while reaching to retrieve mail which
was accepted for cervical and left shoulder sprains. On June 23, 2004 appellant sustained a
traumatic injury which was accepted for contusion and open wound of the left foot.
Appellant was initially treated in the emergency room following the 2005 motor vehicle
accident. Dr. Neil Mallis, a Board-certified internist, treated her on March 28, 2005 for cervical
sprain, thoracic sprain, lumbar sprain, bilateral knee contusion and chest wall contusion.
Appellant received conservative treatment from several physicians, including Dr. Christopher
Belletieri, an osteopath and Board-certified family practitioner. She was eventually released to
return to work with restrictions. Appellant continued to received physical therapy, trigger point
injections and massage therapy.
On February 20, 2007 appellant was examined by Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon serving as an Office referral physician. Dr. Hanley noted the history of
injury and treatment, discussed his findings on examination, and concluded that appellant
continued to have chronic cervical and lumbar strains without signs of radicular involvement.
He determined that appellant’s left shoulder injury had resolved and recommended an active
functional rehabilitative program. Dr. Hanley determined that she should continue to work with
restrictions.
The Office found a conflict in medical opinion between Dr. Hanley, the Office referral
physician, and appellant’s attending physicians as to whether she continued to have residuals of
her work-related conditions. Appellant was referred for an impartial evaluation with Dr. Robert
Liebenberg, a Board-certified orthopedic surgeon, to resolve this conflict.
Dr. Liebenberg examined appellant on October 23, 2007 and provided a diagnosis of
chronic complaints of the cervical and lumbar pain, chronic complaints of left upper extremity
pain and numbness, contusion of the right knee resolved and sprain of the left ankle, resolved.
He found no objective abnormalities on examination of the lower back and that magnetic
resonance imaging (MRI) scan testing was normal. Dr. Liebenberg noted that the physical
examination of appellant’s right knee was also normal and that the bone contusion demonstrated
on MRI scan had resolved. He advised that there was no symptomatology related to a chest wall
injury or a jaw injury. Dr. Liebenberg stated, “While an objective diagnosis for specific workrelated injury is not available, it is my judgment as a physician that some lifting restriction is
reasonable for this patient who does have chronic complaints of neck and back pain.” He opined

2

that it was reasonable to continue appellant’s medication but also stated that it was not entirely
clear that the use of anti-inflammatory medication was specifically related to the work injury.
Dr. Liebenberg opined that injections were not indicated as appellant had a normal imaging
study of the spine. While a cervical MRI scan revealed a herniated disc, this was on the right
and appellant’s symptoms were on the left. Dr. Liebenberg concluded that appellant was not
symptomatic from the disc herniation nor was there any conclusive evidence that this was related
to the work injury. He opined that, while injections for this condition were appropriate, he did
not feel that the condition was work related.
In an August 6, 2008 letter, the Office advised appellant that it proposed to terminate her
compensation as the weight of the medical opinion rested with Dr. Liebenberg and supported
that she no longer had residuals of the accepted work injuries.
On October 16, 2008 Dr. Belletieri discussed the mechanism of injury, summarized his
prior treatment and concluded that appellant continued to have C5-6 disc herniation, median
neuropathy on the left, lumbar sprain/strain, right trapezius sprain/strain, right shoulder
sprain/strain, right upper extremity radiculitis, thoracic sprain/strain, exacerbation of left
trapezius sprain/strain, post-traumatic cephalgia, bilateral knee sprain/strain, right jaw
sprain/strain, right anterior chest wall contusion, left ankle sprain/strain, cervical sprain/strain,
left lower extremity radiculitis, right knee effusion, left ankle effusion and post-traumatic stress
disorder. He reviewed the report of Dr. Liebenberg but disagreed with his conclusions.
Dr. Belletieri opined that appellant remained “quite symptomatic” and required continued
chiropractic and medical treatment.
In an October 8, 2008 decision, the Office terminated appellant’s compensation benefits,
finding that the weight of medical evidence rested with Dr. Liebenberg as the impartial specialist
whose opinion supported that appellant’s accepted work-related conditions had resolved.
In a January 7, 2009 decision, an Office hearing representative set aide the October 8,
2008 decision and remanded the case for further medical development. She found that there was
no conflict in medical opinion prior to Dr. Liebenberg’s examination as to whether appellant
continued to have work-related conditions. Rather the evidence involved the necessary and
appropriate treatment of her accepted conditions. The hearing representative found that
Dr. Liebenberg’s report created a conflict with the opinion of Dr. Belletieri as to whether
appellant’s work-related conditions had resolved. The case was remanded to the Office for
referral of appellant to an impartial medical specialist for an examination and an opinion on this
matter.
Appellant was examined on January 20, 2009 by Dr. David Weiss, an attending
osteopath, at the request of counsel. Dr. Weiss concluded that she continued to have residuals of
the work injury but had reached maximum medical improvement. He opined that appellant had a
15 percent left upper extremity impairment based on motor and sensory deficit and a 2 percent
right upper extremity impairment for sensory deficit under the standards of the fifth edition of

3

the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001).2
On February 22, 2009 appellant filed a claim for a schedule award due to her accepted
work injuries.
To resolve the conflict as to whether appellant continued to have residuals of her
accepted work-related conditions, the Office referred appellant for an impartial evaluation with
Dr. Eric Lebby, a Board-certified orthopedic surgeon, who examined appellant on February 25,
2009, reported an accurate history of injury and treatment and summarized his findings.
Dr. Lebby explained that appellant sustained multiple injuries from the March 26, 2005 motor
vehicle accident that included a cervical disc herniation; however, she had healed from these
injuries. He stated that appellant had numerous sprains and contusions as well as postconcussion
syndrome but had received appropriate treatment. Dr. Lebby opined that continued physical
therapy would not benefit appellant and that continued medication was problematic as it was
addictive and did not treat the problem. He opined that epidural injections would not be of
benefit and noted that, while the MRI scan demonstrated a herniated cervical disc, the herniation
was on the right and appellant had symptoms on the left side with no weakness, decreased
strength or other objective findings. Dr. Lebby concluded that appellant no longer continued to
have disabling residuals of the work-related injuries. He noted that there had been sufficient
time for the strains/sprains/contusions to heal since the March 2005 injury, almost four years in
the past. Further, Dr. Lebby noted that appellant had no objective findings on examination to
support her subjective complaints. He opined that she had reached maximum medical
improvement.
In a March 31, 2009 letter, the Office advised appellant that it proposed to terminate her
medical benefits finding that Dr. Lebby represented the weight of medical opinion and supported
that she no longer had any residuals of the accepted work injuries requiring medical treatment.
Appellant was allowed 30 days to provide evidence and argument challenging the proposed
action. The Office also advised appellant that it had expanded the accepted conditions to include
cervical herniated disc.
In an April 20, 2009 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon,
serving as an Office medical adviser, concurred with Dr. Weiss’ rating of a two percent right
upper extremity impairment for a Grade 4 sensory deficit in the right C6 nerve root.3 He
calculated the left upper extremity impairment as 12 percent. Dr. Berman explained that
Dr. Weiss incorrectly stated the rating for abduction of the left shoulder by noting that 110
degrees of abduction equaled a three percent rating rather than a six percent rating in accordance
with Figure 16-43 on page 477.4 He further indicated that the total range of motion for the left
shoulder equaled 8 percent versus the 11 percent cited by Dr. Weiss. Using Dr. Weiss’ findings,
2

Dr. Weiss also found a five percent right knee impairment for pain/crepitance; and a three percent left lower
extremity impairment for pain. However, these matters are not the subject of the present appeal.
3

A.M.A., Guides 424, Tables 15-15 and 15-17.

4

Id. at 477, Figure 16-43.

4

Dr. Berman calculated that appellant’s total left upper extremity impairment was 12 percent
noting that the 8 percent rating for limited range of motion would be combined with the 4
percent rating for sensory loss.5 His opinion on sensory loss associated with the C5, C6 and C7
nerve roots was in accordance with Dr. Weiss’ opinion on this matter.6
In an April 23, 2009 decision, the Office granted appellant schedule awards for a 12
percent impairment of her left arm and a 2 percent impairment of her right arm.7
In a May 5, 2009 decision, the Office terminated appellant’s medical benefits effective
May 5, 2009 finding that the weight of the medical opinion rested with Dr. Lebby as the
impartial medical specialist and supported that appellant no longer had residuals of the accepted
work-related conditions requiring medical treatment.
Appellant requested a hearing before an Office hearing representative regarding her
schedule award. At the April 23, 2009 hearing, counsel argued that the statement of accepted
facts was deficient as it did not reflect appellant’s January 2001 or March 2005 injuries. He
explained that schedule award claims were filed in each of the appellant’s injury claims,
however, the award was questionably finalized under the claim that did not involve the
March 2005 injury. Therefore, appellant received schedule award compensation at a lower pay
rate. Counsel also argued that the difference in opinion regarding the rating value for abduction
(8 percent versus 11 percent) warranted a referee evaluation.
Appellant requested a hearing before an Office hearing representative regarding the
termination of her compensation. At the October 15, 2009 hearing, counsel noted that appellant
was working in a limited-duty capacity with restrictions and had no wage loss. He argued that
the case should remain open for continued medical treatment. Counsel asserted that Dr. Lebby
acknowledged that appellant still had medical conditions caused by the March 2005 motor
vehicle accident to include a herniated disc and therefore he continued to support work-related
residuals. He further argued that Dr. Lebby opined that appellant would benefit from an exercise
program so this would support the need for further medical treatment for continued residuals of
the work injuries.
In a December 1, 2009 decision, an Office hearing representative affirmed the April 23,
2009 schedule award determination.
In a December 9, 2009 decision, an Office hearing representative affirmed the May 5,
2009 decision terminating appellant’s medical benefits.

5

Id. at 606, Combined Values Chart.

6

Id. at 424, Table 15-15 and Table 15-17.

7

It was appropriate to apply the standards of the fifth edition of the A.M.A., Guides as the decision was issued
prior to the May 1, 2009 effective date of the sixth edition.

5

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 For Office decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.11
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the elbow, the relevant portion of the arm for the present
case, reference is made to Table 15-4 (Elbow Regional Grid) beginning on page 399. Then the
associated class is determined from the Elbow Regional Grid and the adjustment grid and grade
modifiers (including functional history, physical examination and clinical studies) are used to
determine what grade of associated impairment should be chosen within the class defined by the
regional grid. The evaluator then uses the regional grid to identify the appropriate impairment
rating value for the impairment class, modified by the adjustments as calculated.12
ANALYSIS -- ISSUE 1
The Office accepted that on March 26, 2005 appellant had a work-related motor vehicle
accident which caused a lumbar strain/sprain, cervical strain/sprain, thoracic strain/sprain,
bilateral knee contusion, chest wall contusion, right shoulder and trapezius sprain/strain,
exacerbation of left trapezius strain/sprain, left ankle sprain/strain, jaw strain/sprain and
postconcussion syndrome. Appellant sustained a prior work injury on January 5, 2001 which
was accepted for cervical sprain, contusion of the left elbow and forearm and left shoulder
surgical repair; a second traumatic injury on November 21, 2002 which was accepted for cervical
and left shoulder sprains; and another traumatic injury on June 23, 2004 which was accepted for
contusion and open wound of the left foot.
On February 22, 2009 appellant filed a claim for a schedule award due to her accepted
work injuries. In an April 23, 2009 decision, the Office granted appellant a schedule award for a
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404 (1999).

10

Id.

11

See FECA Bulletin No. 9-03 (issued March 15, 2009). For Office decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
12

See A.M.A., Guides (6th ed. 2009) 398-400.

6

12 percent permanent impairment of her left arm and a 2 percent permanent impairment of her
right arm.13
The Board finds that appellant has not submitted sufficient evidence to establish more
than a 12 percent impairment of her left arm and a 2 percent impairment of her right arm. The
April 23, 2009 schedule award was properly based on the April 20, 2009 calculations of
Dr. Berman, a Board-certified orthopedic surgeon who served as an Office medical adviser.
Dr. Berman evaluated the January 20, 2009 findings by Dr. Weiss, an attending osteopath, under
the relevant standards of the fifth edition of the A.M.A., Guides.
On January 20, 2009 Dr. Weiss reported examination findings and opined that the
findings supported that appellant had a 15 percent left upper extremity impairment for motor and
sensory deficit and a 2 percent right upper extremity impairment for sensory deficit.
On April 20, 2009 Dr. Berman concurred with Dr. Weiss’ rating of a two percent right
upper extremity impairment for a Grade 4 sensory deficit in the right C6 nerve root.14 He
correctly calculated that appellant had a 12 percent (rather than a 15 percent) impairment of the
left upper extremity. Dr. Berman explained that Dr. Weiss incorrectly stated the rating for
abduction of the left shoulder by noting that 110 degrees of abduction equaled a three percent
rating rather than a six percent rating in accordance with Figure 16-43 on page 477.15 He further
indicated that the total range of motion for the left shoulder equaled 8 percent rather than the 11
percent cited by Dr. Weiss. Dr. Berman obtained the 12 percent rating on the left by combining
the 8 percent rating for limited range of motion with the 4 percent rating for sensory loss.16
On appeal, counsel argued that there was a conflict in the medical opinion between
Dr. Weiss and Dr. Berman. In reaching a different impairment rating, Dr. Berman merely
corrected errors in Dr. Weiss’ application of the A.M.A., Guides.17 On appeal, counsel also
argued that the schedule award should have been finalized in connection with the file for her
March 2005 injury, thereby ensuring that the award would be paid at a higher pay rate; however,
the file for appellant’s March 2005 injury is separate from that pertaining to his other injuries.
There is no indication that her schedule award was developed under an inappropriate file.

13

It was appropriate to apply the standards of the fifth edition of the A.M.A., Guides as the decision was issued
prior to the May 1, 2009 effective date of the sixth edition.
14

A.M.A., Guides 424, Tables 15-15 and 15-17.

15

Id. at 477, Figure 16-43.

16

Id. at 606, Combined Values Chart. Dr. Berman’s opinion on sensory loss associated with the C5, C6, and C7
nerve roots was in accordance with Dr. Weiss’ opinion on this matter. A.M.A., Guides 424, Tables 15-15 and 15-17.
17

Counsel argued that the statement of accepted facts provided to Dr. Berman was deficient as it did not reflect
appellant’s January 2001 or March 2005 injuries. However, the statement of accepted facts did in fact describe
these injuries and there is no indication that Dr. Berman did not consider the effects of all the work injuries.

7

LEGAL PRECEDENT -- ISSUE 2
Under the Act, once the Office has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.18 The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.19 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.20
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”21 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.22
ANALYSIS -- ISSUE 2
The Office properly determined that there was a conflict in the medical opinion between
Dr. Belletieri, an attending osteopath and Board-certified family practitioner, and
Dr. Liebenberg, a Board-certified orthopedic surgeon acting as an Office referral physician, on
the issue of whether appellant continued to require medical treatment due to the accepted
employment injuries.23 In order to resolve the conflict, the Office properly referred appellant,
pursuant to section 8123(a) of the Act, to Dr. Lebby, a Board-certified orthopedic surgeon, for an
impartial medical examination and an opinion on the matter.24
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Lebby, the impartial medical specialist selected to resolve the
conflict in the medical opinion.25 The February 25, 2009 report of Dr. Lebby establishes that
appellant had no residuals of her employment injuries after May 5, 2009.

18

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

19

Id.

20

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

21

5 U.S.C. § 8123(a).

22

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

23

Dr. Liebenberg was referred to as an impartial medial specialist. However, there was no conflict in the medical
opinion regarding work-related residuals at the time of referral and he served as an Office referral physician. The
October 23, 2007 report of Dr. Liebenberg conflicted with the October 16, 2008 report of Dr. Belletieri.
24

See supra note 22.

25

See supra note 23.

8

Dr. Lebby noted an accurate history of injury and prior treatment, discussed his findings
on examination in detail and opined that appellant no longer suffered from residuals of the workrelated injuries. He noted that there had been sufficient time and treatment to resolve the sprains,
strains and contusions that had developed as a result of the March 2006 motor vehicle accident.
Dr. Lebby further noted that he found no real objective findings on examination and noted that
appellant’s subjective complaints were out of proportion to the objective findings. He opined
that she had a herniated disc as a result of the accident but further noted that she demonstrated no
objective findings on examination and stated that she is asymptomatic from this herniation.
Dr. Lebby stated that continued medical treatment should include home exercise.
The Board has carefully reviewed the opinion of Dr. Lebby and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Lebby provided a thorough factual and medical history
and accurately summarized the relevant medical evidence.26 He provided medical rationale for
his opinion by explaining that appellant exhibited limited findings on physical examination and
diagnostic testing. On appeal, counsel argued that Dr. Lebby’s recommendation of home
exercise showed that she continued to have residuals of work-related conditions which still
required treatment. While Dr. Lebby did state that appellant would benefit from home exercise,
he did not state that she required any ongoing medical treatment. He clearly stated that she had
no objective findings on examination to support that she had residuals of the work injuries
requiring treatment.
On appeal, counsel argued that Dr. Lebby did not consider all of appellant’s work injuries
in his determination that she no longer required medical treatment for her work injuries.
Although Dr. Lebby emphasized the effects of the March 2006 work-related vehicular accident,
he provided an extensive history of appellant’s prior work injuries and considered whether she
continued to have residuals of any of her several work injuries.27
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a 12 percent permanent impairment of her left arm and a 2 percent permanent
impairment of her right arm, for which she received a schedule award. The Board further finds
that the Office met its burden of proof to terminate appellant’s medical benefits effective May 5,
2009 on the grounds that she no longer had residuals of her employment injuries after that date.

26

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

27

Counsel noted that, after Dr. Lebby’s evaluation, the Office expanded the accepted conditions to include
cervical herniated disc. However, this does not mean that appellant required treatment for this condition. Dr. Lebby
provided an opinion that she did not require such treatment as the condition was asymptomatic and on the side
opposite from that of her subjective complaints.

9

ORDER
IT IS HEREBY ORDERED THAT the December 9 and 1, 2009 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: February 18, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

